UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/6/2020
                                                                       :
THERESA RED; GREGORY RED                                               :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      19-cv-04992 (LL)
                  -v-                                                  :
                                                                       :          ORDER
FOUR POINTS BY SHERATON NEW YORK                                       :
DOWNTOWN HOTEL ET AL                                                   :
                                                                       :
                                    Defendants                         :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        WHEREAS this case was recently transferred to the undersigned, it is hereby

         ORDERED that the parties shall submit a single letter to the Court updating the Court on
the status of the case no later than February 28, 2020. Pursuant to Paragraph 1(A) of the Court’s
Individual Practices in Civil Cases (available at https://www.nysd.uscourts.gov/hon-lewis-j-
liman), parties should file the letter on ECF and should not submit courtesy copies. The status
letter should address the following subjects:

        1. A brief statement of the nature of the case and the principal defenses thereto;

        2. A statement of all existing deadlines, due dates, and/or cut-off dates;

        3. A brief description of any motions which have been made and decided and a
           confirmation that there are no pending motions and no pending appeals;

        4. A statement describing the status of any discovery in the case;

        5. A statement describing the status of any settlement discussions.

       Unless otherwise notified by the Court, all deadlines contained in any Scheduling Order
or Case Management Plan will remain in effect notwithstanding the case’s transfer. However,
any previously scheduled conference is hereby ADJOURNED pending further notice from the
Court.

Dated: February 6, 2020                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
